              Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINA SMITH,                                                            CIVIL ACTION
                           Plaintiff,

                  v.

NMC WOLLARD, INC., WOLLARD                                               NO. 19-5101
AIRPORT EQUIPMENT, INC.,
WOLLARD EQUIPMENT CO., INC.,
NORTHWESTERN MOTOR CO., INC.,
DIVISION OF MOBILITY INC.,
STEINGART ACQUISITION CO., INC.,
CRITON TECHNOLGOIES WOLLARD
AIRPORT EQUIPMENT COMPANY,
HOBART BROTHERS, LLC,
               Defendants.

                                        MEMORANDUM OPINION

         Plaintiff Regina Smith was injured while she was working on a piece of machinery

known as a belt loader at the Philadelphia International Airport. In her Second Amended

Complaint, she raises products liability claims against the companies she alleges are responsible

for the belt loader. Hobart Brothers LLC, one of the defendants, has filed a Motion to Dismiss

for lack of personal jurisdiction and failure to state a claim.

         I.       FACTUAL BACKGROUND1

         Plaintiff was employed by American Airlines as a baggage handler at the Philadelphia

International Airport. On December 18, 2018, while at work, she was using a belt loader, a

machine with a conveyer belt that assists in bringing luggage on and off of airplanes. While

doing so, she fell off the loader. She struck the pavement below, which resulted in severe and




1
  At the motion to dismiss stage, all well-pleaded allegations in the Complaint are accepted as true and all reasonable
inferences are drawn in favor of Plaintiff. See In re Rockefeller Ctr. Properties, Inc. Sec. Lit., 311 F.3d 198, 215 (3d
Cir. 2002).
         Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 2 of 12




permanent injuries, including a spinal disc herniation, lumbar strains, and an ankle sprain, all of

which have resulted in the need for ongoing treatment and continuing health problems.

       Plaintiff alleges that the device was defectively made and that was the reason she fell.

Specifically, she alleges that, amongst other problems, the belt loader lacked proper instructions,

did not have adequate fall protection devices, was designed to operate at a dangerous angle, and

was missing proper guardrails. She brought claims against all defendants for strict product

liability, negligence, breach of express and implied warranties of merchantability and fitness for

ordinary and particular purpose, and vicarious liability.

       II.     LEGAL STANDARD

       If a defendant challenges personal jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(2), the plaintiff bears the burden of establishing jurisdiction is proper.

O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). When, such as here, no

jurisdictional discovery was conducted, Plaintiff need only establish a prima facie case of

personal jurisdiction. Kraus v. Alcatel-Lucent, --- F. Supp.3d ----, 2020 WL 951082, at *3 (E.D.

Pa. Feb. 27, 2020). All of Plaintiff’s allegations are accepted as true and all disputed facts are

construed in her favor. Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003).

       To survive a motion to dismiss for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6), the Complaint must contain “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotations omitted). All that is considered are “allegations contained in the complaint,

exhibits attached to the complaint and matters of public record,” as well as a “concededly

authentic document upon which the complaint is based” that is attached to a defendant’s motion

to dismiss. Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.



                                                  2
          Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 3 of 12




1993). Factual allegations must be separated from mere legal conclusions and recitations of the

element of the claim, as legal conclusions are not sufficient to state a plausible claim. Iqbal, 556

U.S. at 678.

       III.    DISCUSSION

               A. Personal Jurisdiction

       Hobart argues that, as an Ohio company whose principal place of business is also in

Ohio, this Court lacks personal jurisdiction over it. The Due Process Clause of the Fourteenth

Amendment sets the outer bounds of a state’s authority to proceed against a defendant.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011). Within those

bounds, federal courts analyze whether personal jurisdiction is authorized by the laws of the

forum state. Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 63 (3d Cir. 1984).

Pennsylvania’s long-arm statute extends to grant jurisdiction over all persons “to the fullest

extent allowed under the Constitution of the United States and may be based on the most

minimum contact with this Commonwealth allowed under the Constitution of the United States.”

42 Pa. C.S.A. § 5322(b). Thus the only question is whether jurisdiction is appropriate under

federal Fourteenth Amendment jurisprudence. In re Asbestos Prod. Liab. Litig. (No. VI), 384 F.

Supp.3d 532, 537 (E.D. Pa. 2019).

       There are two basic forms of personal jurisdiction: specific and general. Specific

jurisdiction grants a court authority over parties only for cases that arise out of particular

transactions that occurred within the forum state. Goodyear, 564 U.S. at 919. Simply stated,

specific jurisdiction requires: (1) that the defendant had sufficient “minimum contacts” with the

forum state, and (2) that subjecting the defendant to the court’s jurisdiction would comport with

“traditional notions of fair play and substantial justice.” Toys “R” Us, 318 F.3d at 451. In recent



                                                   3
          Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 4 of 12




years, specific jurisdiction has become “the centerpiece of modern jurisdiction theory.” Daimler

AG v. Bauman, 571 U.S. 117, 128 (2014). General jurisdiction, on the other hand, has played a

“reduced rule.” Id. When a court has general jurisdiction over a party, that means lawsuits

arising from any transaction can be brought against the party in that state – regardless of whether

the transaction itself had any ties to the forum. Because of the expansive scope of general

jurisdiction, the requirements for finding it are more demanding. See Goodyear, 564 U.S. at 927.

It is generally found only where the defendant can be “fairly regarded as at home.” Damlier, 571

U.S. at 137. For a corporation, such as Hobart, that typically means its place of incorporation or

its principal place of business. Id.

        A court can, however, acquire jurisdiction over a party one final way: through that party’s

consent. See Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 703

(1982). “Because the requirement of personal jurisdiction represents first of all an individual

right, it can, like other such rights, be waived.” Id. Consent most frequently arises in the

contract setting – parties can negotiate in advance to litigate any disputes arising from their

agreement in a specific forum. See, e.g., National Equipment Rental, Ltd. v. Szukhent, 375 U.S.

311, 316 (1964). The Supreme Court has also “upheld state procedures which find constructive

consent to the personal jurisdiction of the state court in the voluntary use of certain state

procedures.” Ins. Corp. of Ireland, 456 U.S. at 703 (citing Adam v. Saenger, 303 U.S. 59, 67-68,

(1938) (“There is nothing in the Fourteenth Amendment to prevent a state from adopting a

procedure by which a judgment in personam may be rendered in a cross-action against a plaintiff

in its courts. . . . It is the price which the state may exact as the condition of opening its courts to

the plaintiff.”)).




                                                   4
          Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 5 of 12




        Pennsylvania has such a law authorizing personal jurisdiction over corporations based on

consent. Under Pennsylvania law, any out-of-state company must register as a foreign

corporation before it can do business in the state. 15 Pa. C.S.A. § 411(a). And pursuant to its

jurisdiction statute, “qualification as a foreign corporation under the laws of this

Commonwealth” constitutes “a sufficient basis of jurisdiction to enable the tribunals of this

Commonwealth to exercise general personal jurisdiction over such person.” 42 Pa. C.S.A.

§ 5301 (emphasis added). Thus according to the statute, by registering as a foreign corporation

in Pennsylvania, the corporation is subjecting itself to the general jurisdiction of the courts of

Pennsylvania. See Bane v. Netlink, Inc., 925 F.2d 637, 640 (3d Cir. 1991). The Third Circuit

held in Bane v. Netlink that this provision represented, in effect, a “third” path to acquiring

jurisdiction: because the party consented to jurisdiction by registering as a foreign corporation,

there was no need to analyze the company’s contacts with the state. Id. The application for

certification as a foreign corporation is sufficient. Id. at 641.

        Hobart, however, argues that Bane is no longer good law and Pennsylvania’s statute

requiring all foreign corporations who wish to register to do business in the state to consent to

general jurisdiction is unconstitutional. According to Hobart, the Supreme Court’s holding in

Damlier, 571 U.S. 117, greatly curtailed the scope of general jurisdiction – general jurisdiction

now only exists where a corporation’s contacts with the forum are “so continuous and systematic

as to render [it] essentially at home.” Id. at 139 (internal quotation omitted, alteration in

original). Merely registering as a foreign corporation, Hobart argues, is not and cannot be

sufficient for general jurisdiction.

        The continued viability of Bane and statutory consent to jurisdiction is complicated by

the fact that Damlier itself only fleetingly refers to consent, noting that “[The Court’s] 1952



                                                   5
           Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 6 of 12




decision in Perkins v. Benguet Consol. Mining Co. remains the textbook case of general

jurisdiction appropriately exercised over a foreign corporation that has not consented to suit in

the forum.” Id. at 129 (citing Goodyear, 564 U.S. at 928) (emphasis added). Damlier is thus not

purporting to change or even discuss consent to jurisdiction. See Bors v. Johnson & Johnson,

208 F. Supp.3d 648, 653 (E.D. Pa. 2016). But Damlier also does not provide any clarity as to

whether its exacting definition of general jurisdiction, which applies only in jurisdictions where a

corporation is “essentially at home,” should impact what constitutes valid consent to personal

jurisdiction, or whether a party now can ever consent to general jurisdiction.

        The Third Circuit has not revisited Bane since it was decided. Both federal and state

courts reviewing the constitutionality of Pennsylvania’s statute requiring foreign corporations to

consent to general jurisdiction in light of Damlier have reached differing conclusions. The vast

majority have held that Bane remains binding precedent. See, e.g., Kraus, --- F. Supp.3d ----,

2020 WL 951082, at *5; Gorton v. Air & Liquid Sys. Corp., 303 F. Supp.3d 278, 298 (M.D. Pa.

2018); Bors, 208 F. Supp.3d at 653; Webb-Benjamin, LLC v. Int’l Rug Grp., LLC, 192 A.3d

1133, 1139 (Pa. Super. 2018), rearg. denied (Aug. 28, 2018).2 Recently, however, some courts

have held Pennsylvania’s statutory consent scheme unconstitutional. See In re Asbestos, 385 F.

Supp.3d at 541; Reynolds v. Turning Point Holding Co., LLC, 2020 WL 953279, at *5 (E.D. Pa.

Feb. 26, 2020); Mallory v. Norfolk Southern Ry. Co., 2018 WL 3025283, at *5 (Pa. Com. Pl.

May 30, 2018). Adding to the confusion is the Pennsylvania Superior Court’s decision to

withdraw pending en banc review an opinion that held the consent statute constitutional, Murrav



2
 See also Berk v. Equifax, Inc., 2020 WL 868128, at *4 (E.D. Pa. Feb. 21, 2020); Sciortino v. Jarden, Inc., 395 F.
Supp.3d 429, 438 (E.D. Pa. 2019); Youse v. Johnson & Johnson, 2019 WL 233884, at *3 (E.D. Pa. Jan. 16, 2019);
Aetna Inc. v. Kurtzman Carson Consultants, LLC, 2019 WL 1440046, at *5 (E.D. Pa. Mar. 29, 2019); Behrens v.
Arconic, Inc., --- F. Supp.3d ----, 2019 WL 7172133, at *8 (E.D. Pa. Dec. 20, 2019); Aetna Inc. v. Mednax, Inc.,
2018 WL 5264310, at *5 (E.D. Pa. Oct. 23, 2018); Hegna v. Smitty’s Supply, Inc., 2017 WL 2563231, at *4 (E.D.
Pa. June 13, 2017).

                                                         6
          Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 7 of 12




v. American LaFrance, LLC, 2018 WL 4571804 (Pa. Super. Sept. 25, 2018), thus raising

questions over whether the intermediate appellate court of Pennsylvania continues to view the

statute as permissible under Damlier.

       Pennsylvania’s statute is unique in a key respect relative to other state provisions that

attempt to exert general jurisdiction over out-of-state companies: it explicitly informs

corporations that, by registering, they will be subject to the state’s general jurisdiction. For

example, the Second Circuit, in striking down a similar Connecticut statute, noted that the

“Connecticut statute, in contrast [to the Pennsylvania statute], gives no notice to a corporation

registering to do business in the state that the registration might have the sweeping effect” of

subjecting it to the state’s general jurisdiction. Brown v. Lockheed Martin Corp., 814 F.3d 619,

637 (2d Cir. 2016); see also Display Works, LLC v. Bartley, 182 F. Supp.3d 166, 175 (D.N.J.

2016) (holding that a foreign company did not consent to general jurisdiction in New Jersey by

registering in the state and noting that, unlike Pennsylvania’s, the law does not contain an

explicit consent provision). Because “Pennsylvania’s statute specifically advises the registrant of

the jurisdictional effect of registering to do business,” a corporation that then chooses to register

submits to general jurisdiction willingly. Bors, 208 F. Supp.3d at 655. And as has been long-

established, a party may “consent to the personal jurisdiction of the state court [through] the

voluntary use of certain state procedures.” Ins. Corp. of Ireland, 456 U.S. at 703; see also

Sciortino, 395 F. Supp.3d at 439 (holding that “because Pennsylvania’s registration statute

explicitly advises foreign corporations of the jurisdictional effect of registering to do business in

the Commonwealth,” a foreign company that registers has consented to jurisdiction).

       As other courts in this district have noted, however, consent is valid only if it is given

both knowingly and voluntarily. See In re Asbestos Prod., 384 F. Supp.3d at 538. Under



                                                  7
         Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 8 of 12




Pennsylvania’s statutory scheme, a company is left with a binary choice: “consent” to general

jurisdiction or be denied the benefits of doing business in the state. Id. at 541. Such a decision,

it can be argued, does not give companies a meaningful choice; instead, it conditions the benefit

of certain privileges of doing business in Pennsylvania on the surrender of Damlier’s

constitutional right to be subjected to general jurisdiction only in the place where the company is

“at home.” Id.; see also Mallory, 2018 WL 3025283, at *5. Under Damlier’s more rigorous and

narrow conception of general jurisdiction, such “consent” may not hold up.

       Ultimately, however, Damlier presented the narrow question of “whether a foreign

corporation may be subjected to a court’s general jurisdiction based on the contacts of its in-state

subsidiary,” Damlier, 571 U.S. at 134, and the broader scope of its impact, if any, on consent

jurisdiction remains unsettled. “[P]recedents set by the higher courts . . . are conclusive on the

lower courts, and leave to the latter no scope for independent judgment or discretion.” Allegheny

Gen. Hosp. v. N.L.R.B., 608 F.2d 965, 970 (3d Cir. 1979). There are only limited circumstances

when a lower court cannot follow what would otherwise be binding precedent: “a change [made

by a higher authority] in the legal test or standard governing a particular area is a change binding

on lower courts that makes results reached under a repudiated legal standard no longer binding.”

Planned Parenthood of Se. Pa. v. Casey, 947 F.2d 682, 698 (3d Cir. 1991), aff’d in part, rev’d in

part, 505 U.S. 833 (1992). In such instances, even if the older precedents were not explicitly

overruled, lower courts must implement the new rule, not the repudiated one. See id. But

Damlier’s acknowledgement of consent jurisdiction – that Perkins “remains the textbook case of

general jurisdiction appropriately exercised over a foreign corporation that has not consented to

suit in the forum,” Damlier, 571 U.S. at 129 – suggests that an entity may still consent to general

jurisdiction. Whether the Supreme Court envisioned consent to only apply in the more



                                                 8
           Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 9 of 12




conventional cases, such as when a contract stipulates to specific jurisdiction over any claims

arising from the agreement, see, e.g., Nat’l Equipment, 375 U.S. at 316, and whether the Court

intended its requirement that a corporation be “at home” in order to be subject to general

jurisdiction to abrogate its ability to consent to jurisdiction, remains an open question. Damlier’s

fleeting reference to consent and discussion of general jurisdiction in the absence of consent,

thus, did not “radically alter[] the legal landscape which gave rise to” Bane, see Reich v. D.M.

Sabia Co., 90 F.3d 854, 858 (3d Cir. 1996), and does not conclusively overrule Bane. Thus,

because this Court remains bound by Bane’s holding that a foreign corporation that registers in

Pennsylvania is subject to the state’s general jurisdiction, and because Hobart registered in the

state, this Court has jurisdiction over Plaintiff’s claims.3

                  B. Causation and Liability

         Hobart next argues that, even if this Court has jurisdiction over it, Plaintiff fails to state a

viable claim because Hobart did not manufacture the belt loader at issue, and Plaintiff pleads no

facts showing that Hobart is responsible in any way for the loader. Thus, Hobart argues, all of

Plaintiff’s claims fail because she cannot show Hobart caused her injuries. See Warnick v. NMC-

Wollard, Inc., 512 F. Supp.2d 318, 330 (W.D. Pa. 2007) (holding that, even if the plaintiff

showed that the defendant’s product was unreasonably dangerous, plaintiff could not proceed to

trial unless she showed that “a particular Defendant’s loader actually caused their injuries”).

3
   Hobart also argues that, even if Pennsylvania’s consent law is valid, Hobart registered in 1969, before statutory
amendments to the law made it explicit that a company that registered as a foreign business was subjecting itself to
the state’s general jurisdiction, and thus it cannot be said to have consented. However, a review of Hobart’s records
filed with the Pennsylvania Department of State reveals that, in November 2017, Hobart “transferred” its
registration, which occurs when a foreign association merges with another non-registered foreign association, 15 Pa.
C.S.A. § 418. See City of Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 259 (3d Cir. 1998) (allowing courts to
take judicial notice of public records). In order to effectuate such a transfer, Hobart was required to file an
application consistent with 15 Pa. C.S.A. § 418. By choosing to transfer its registration following its merger in
2017, after the law was explicit about the impact of such registration, Hobart consented to general jurisdiction. See
Gorton, 303 F. Supp.3d at 300 (holding that a company that registered before the statute included an explicit consent
provision, but then “remain[ed] qualified as a foreign corporation in the state,” consented to jurisdiction).


                                                         9
          Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 10 of 12




         Plaintiff identifies three potential ways in which Hobart may be liable in her Complaint:

direct liability, successor liability, or vicarious liability.4 In her Response in Opposition to

Hobart’s Motion to Dismiss, however, Plaintiff concedes that Hobart is not directly liable for the

belt loader, noting that “Plaintiff does not dispute that the [belt loaders at issue] were

manufactured by Hobart’s subsidiary, Wollard Airport Equipment Company.”

         Plaintiff likewise abandoned her theory of successor liability. In her briefing, she quotes

her Complaint, which includes the allegation that Hobart may be liable as a successor, but she

actually discusses successor liability just once: in a footnote where she notes that, in Waters, a

previous case against Hobart, the court held that another defendant also sued in this case, NMC-

Wollard, could be held strictly liable for all belt loaders designed and manufactured by each of

its predecessor entities. See Waters v. NMC-Wollard, Inc., 2007 WL 2668008, at *8 (E.D. Pa.

September 5, 2007). Plaintiff made no arguments, however, that Hobart may be subject to

successor liability. She thus has waived that issue. See John Wyeth & Bro. Ltd. v. CIGNA Int’l

Corp., 119 F.3d 1070, 1076 n.6 (3d Cir. 1997) (“[A]rguments raised in passing . . . but not

squarely argued, are considered waived.”); United States v. Healy, 2013 WL 1624310, at *1

(M.D. Pa. Apr. 15, 2013) (“[I]ssues not briefed are deemed waived. Where a party makes no

more than a single mention of the claim, the claim is consequently waived,” citing National RR

Passenger Corp. v. Pennsylvania Pub. Utility Comm’n, 342 F.3d 242 (3d Cir. 2003)).

         That leaves only Plaintiff’s claim that Hobart is vicariously liable for her injuries. The

Pennsylvania Supreme Court has adopted Section 400 of the Restatement of Torts, which

provides that one “who puts out as his own product a chattel manufactured by another is subject

to the same liability as though he were its manufacturer.” Forry v. Gulf Oil Corp., 237 A.2d 593,

4
 Hobart also argued that Plaintiff failed to adequately plead a claim to pierce the corporate veil. Plaintiff, however,
does not raise veil piercing in the Complaint, and in her response to Hobart’s Motion to Dismiss, reaffirmed that she
does not seek to pierce the corporate veil.

                                                          10
         Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 11 of 12




599 (Pa. 1968) (quoting Restatement 2d, Torts § 400). Under Pennsylvania law, a producer who

“did not manufacture the product at issue and was not a supplier of the product participating in

the chain of distribution [but] permit[ted] its name to appear on the equipment” can be held

vicariously liable for the product. Brandimarti v. Caterpillar Tractor Co., 527 A.2d 134, 139-40

(Pa. Super. 1987); see also Forry, 237 A.2d at 599 (holding that a defendant who “had had its

name embossed upon the casing” of the product at issue and put it “out as its own” can be

subject to vicarious liability).

        Plaintiff makes no allegations in her Complaint suggesting that Hobart’s name was on the

belt loader. In her briefing, however, she argues that Hobart put its name on specific types of

belt loaders. To support her argument, she includes several pictures of belt loaders and raises

numerous new allegations about Hobart (and other defendants), none of which appear in the

Complaint. It remains to be seen whether the photographs and documents she attaches can

support a claim for vicarious liability. But as it stands in Plaintiff’s Complaint, her allegation

that Hobart is vicariously liable is “no more than [a] conclusion[]” that is “not entitled to the

assumption of truth,” and insufficient to state a claim. Iqbal, 556 U.S. at 678. Thus, as Plaintiff

has failed to sufficiently allege that Hobart is liable for the product she alleges caused her

injuries, her Complaint shall be dismissed.

        IV.     CONCLUSION

        For the foregoing reasons, Hobart’s Motion to Dismiss for lack of jurisdiction shall be

denied, and Hobart’s Motion to Dismiss for failure to state a claim shall be granted but without

prejudice to file an amended complaint.




                                                 11
        Case 2:19-cv-05101-WB Document 39 Filed 04/24/20 Page 12 of 12




April 24, 2020                             BY THE COURT:


                                           /s/Wendy Beetlestone, J.


                                           _______________________________
                                           WENDY BEETLESTONE




                                      12
